Citation Nr: 9923361	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from September 
1955 to August 1957.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from a rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico which denied 
the appellant's request to reopen his claim of entitlement to 
service connection for a psychiatric disorder.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The last final decision which addressed the appellant's 
claim of entitlement to service connection for a psychiatric 
(nervous) disorder on any basis was the rating decision of 
February 1976.  The appellant was notified of that decision 
in the next month and he did not timely complete the 
procedural steps required for an appeal of this issue.

3.  Evidence received subsequent to the February 1976 rating 
decision which denied the appellant's claim of entitlement to 
service connection for a psychiatric (nervous) disorder does 
not, when viewed with the other evidence on file, bear 
directly and substantially upon the specific matters under 
consideration, nor is it so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the February 1976 rating 
decision which denied the appellant's claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material.  Therefore, the claim for service connection for a 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.156(a) (1998); Evans v. Brown, 9 Vet. App. 273 
(1996); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  There are 
some disabilities, including psychotic disorders, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board notes 
that the adjudication of this claim by the RO was pursuant to 
the principles of Hodge as evidenced by the April 1998 
Statement of the Case (SOC).  

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary in order to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The issue of entitlement to service connection for a nervous 
disorder was initially denied by the RO as not proximately 
due to or the result of service in a rating decision issued 
in December 1972.  The appellant subsequently submitted 
additional medical evidence but the RO confirmed and 
continued the denial in a rating decision issued in January 
1973.  The appellant again submitted additional medical 
evidence but the RO confirmed and continued denial of his 
claim in March 1973; notice of the denial was sent in April 
1973, and the appellant did not timely file an appeal.  The 
appellant submitted a claim for the evaluation of his nervous 
condition in January 1976; this was denied by a rating 
decision issued in February 1976.  The appellant was notified 
of the denial in March 1976, but he did not timely file an 
appeal.  The February 1976 rating decision therefore 
represents the last time that the claim was finally 
disallowed on any basis.  The appellant's claim may be 
reopened only if new and material evidence has been secured 
or presented since the February 1976 rating decision.  Evans 
v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 
523 (1994).

The evidence considered by the RO in reaching its February 
1976 rating decision included the appellant's service medical 
records; an application for benefits submitted in August 
1972; the report of a VA psychiatric examination dated in 
October 1972; the certificate of an attending physician dated 
in September 1972; written statements from private physicians 
dated in October 1972, March 1973, January 1976, February 
1976; and a written statement from an employer dated in 
February 1976.  This evidence may be briefly summarized.

The service medical records contain no mention of any 
complaints of, or treatment for, any nervous or psychiatric 
disorder.  The report of the appellant's induction 
examination, dated in September 1955, revealed that the 
appellant claimed to have occasional "nervous onsets".  The 
appellant had previously claimed having suffered from nervous 
trouble on his May 1953 pre-induction report of medical 
history.  The appellant's report of medical history at the 
time of the separation examination, dated in August 1957, 
reveals that he complained of headaches but denied nervous 
trouble of any sort, as well as all other psychiatric 
symptomatology.  The August 1957 separation medical 
examination revealed no psychiatric difficulties.  

The post-service private medical provider statements 
indicated that the appellant had been diagnosed with anxiety 
neurosis; the earliest mention of this diagnosis is in 1972.  
A physician statement dated in September 1972 stated that the 
doctor began treatment for impaired vision, a nervous 
condition and cephalalgia about two to three months after the 
appellant's discharge.  The appellant underwent a VA 
psychiatric examination in October 1972 that yielded a 
diagnosis of anxiety neurosis.  A private doctor statement, 
dated in March 1973, indicated that the appellant had been 
treated for many years for migraines and his nervous system 
as a consequence of the service-connected right eyelid wound.  
The February 1976 employer statement indicated that the 
appellant had been working there for nearly 10 years and had 
been treated for a nervous condition during that time.  

The Board has considered each item of evidence which has been 
added to the record since the February 1976 rating decision 
to determine if it meets the test of being new and material.  
This evidence includes written statements from private 
physicians dated in 1997, that indicate that the appellant 
was being treated for a psychiatric condition and this 
treatment was noted to date back to 1971; a November 1997 
letter from an Army comrade of the appellant; a copy of a 
March 1963 arrest report for the appellant indicating that he 
had been arrested for intoxication and disturbing the peace; 
a December 1997 letter from a former police officer 
concerning the appellant's behavior in 1960; a January 1998 
psychiatric report; and various written statements from the 
appellant.  The Board finds that the additional medical 
records relating to subsequent post-service diagnosis and 
treatment of the appellant's psychiatric pathology fail to 
provide any additional relevant evidence as to the issue of 
whether the appellant's nervous (psychiatric) disorder was 
incurred in or related to service.  That any such pathology 
was diagnosed after service and that the appellant was 
recently treated for said pathology which may have worsened 
thereafter, were all considered by the RO in its February 
1976 rating decision and found not to demonstrate entitlement 
to service connection.  The additional treatment for any 
psychiatric disorder rendered since the filing of the 
original claim sheds no further light on the question of a 
causal or etiologic relationship between said pathology and 
any incident relating to service.  

The November 1997 buddy statement indicated that the 
appellant had been a calm and responsible person at the time 
of induction and that he changed after his right eye was 
injured.  Specifically, he was described as having become 
very nervous and as having spent time talking to himself.  He 
also got into fights with coworkers and with civilians while 
he was on leave.  The comrade stated that the appellant 
entered service healthy and calm, but left service 
psychologically ill.

The December 1997 letter from a former policeman stated that, 
during the year 1960, he had to intervene on several 
occasions because the behavior of the appellant was that of 
an emotionally unbalanced person whose conduct subsequent to 
alcohol ingestion would approach symptoms of schizophrenia.  
The appellant once told this policeman that everything was a 
product of an emotional disorder he incurred during service.  

The appellant submitted written statements in which he 
provided additional details concerning the letters from the 
policeman and his Army buddy.  He stated that his nerves were 
already affected when he left military service.  He also 
stated that the right eye injury affected his nervous system 
and that his personality was changed.  

The Board finds that the assertions of the appellant that his 
current psychiatric disorder is related to complaints he had 
in service are not competent medical evidence with regard to 
that issue.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, the appellant lacks the medical expertise to 
enter a medical judgment as to any relationship between the 
onset of his current psychiatric disorder and any in-service 
incident.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, any statement of the appellant's friends as to the 
etiology of the appellant's psychiatric disorder is also 
insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that the appellant's written 
statements, and the written statements of his friends, are 
cumulative evidence.  Moreover, the appellant's written 
statements tended to restate contentions that were on file at 
the time of the prior denial.  The written statements of the 
appellant and his Army comrade iterate previous evidence of 
record and are thus cumulative and therefore do not 
constitute "new and material" evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

The evidence of record submitted since the February 1976 
rating decision includes a January 1998 psychiatric 
evaluation submitted by a private doctor.  The report 
indicates that the appellant is currently diagnosed with 
major depressive disorder, recurrent with severe symptoms.  
The appellant gave a history of a right eye injury in-service 
which the psychiatrist opined was reason enough to have 
deteriorated the appellant's emotional process and that prior 
to the event he was an excellent citizen.  The psychiatrist 
further stated that the symptoms of the appellant's disorder 
had always been present.  

The Board notes that a similar statement, the March 1973 
private doctor statement, also linked the appellant's in-
service right eye injury and his post-service diagnosis of a 
psychiatric condition; this was considered by the RO in a 
prior decision and found not sufficient to grant the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder.  Furthermore, it is unclear whether the 
psychiatrist who examined the appellant in January 1998 
reviewed any of the appellant's medical records.  Therefore, 
it is apparent that the opinion as to the etiology of the 
appellant's psychiatric disorder was based upon a history 
provided by the appellant.  Under these circumstances the 
Board can afford the January 1998 psychiatrist opinion no 
probative weight as to the question of service connection.  
See Swann v. Brown, 5 Vet. App. 229, 232-233 (1993).  Thus, 
the January 1998 evaluation, while evidence not previously of 
record, is not "material" evidence because it does not shed 
any new light on the existence of a medical nexus between the 
appellant's service activities and his claimed psychiatric 
disorder.  

The Board finds that the medical records submitted subsequent 
to the February 1976 rating decision fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant's psychiatric disorder was incurred in, or related 
to, service or a service-connected disability.  Previous 
medical records which included notations of the post-service 
existence of a psychiatric condition were considered by the 
RO in its February 1976 decision and found not sufficient to 
support the appellant's claim.  The medical records submitted 
since February 1976 provide no more definitive delineation of 
etiology or causation.  Therefore, these records, while 
evidence not previously of record, are not "material" 
evidence because they do not shed any light on the existence 
of a medical nexus between the appellant's service activities 
or his service disability and his claimed psychiatric 
disorder.  Therefore, the Board concludes that the medical 
records submitted after February 1976 to be cumulative and 
are not "new and material" evidence.

Consequently, the evidence presented since the February 1976 
rating decision is not new and material and the appellant's 
claim as to service connection for a psychiatric disorder is 
not reopened.  Furthermore, the use of the doctrine of 
reasonable doubt is inapplicable to issues of new and 
material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a psychiatric disorder, the benefits sought on appeal are 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

